Judgment, Supreme Court, New York County (Stephen Crane, J.), entered July 25, 1996, which, in a proceeding pursuant to CPLR article 78 challenging respondents’ discharge of petitioner as a probationary police officer, granted respondents’ motion to dismiss the petition for failure to state a cause of action, unanimously affirmed, without costs.
The petition was properly dismissed without a hearing on the ground that the determination of the State Department of Labor that petitioner did not commit misconduct disentitling him to unemployment insurance benefits has no collateral estoppel effect, and that petitioner’s allegations of bad faith were otherwise conclusory (Matter of Gault v Abate, 210 AD2d 56, lv denied 85 NY2d 803; Matter of Beacham v Brown, 215 AD2d 334). Concur—Wallach, J. P., Nardelli, Rubin, Tom and Andrias, JJ.